STATE OF WEST VIRGINIA
                            SUPREME COURT OF APPEALS


Don Galloway,
Petitioner Below, Petitioner
                                                                                   FILED
vs) No. 18-0688 (Summers County 18-C-30)                                      November 15, 2019
                                                                                 EDYTHE NASH GAISER, CLERK
Donnie Ames, Superintendent,                                                     SUPREME COURT OF APPEALS
                                                                                     OF WEST VIRGINIA
Mt. Olive Correctional Complex,
Respondent Below, Respondent



                               MEMORANDUM DECISION
      Petitioner Don Galloway, pro se, appeals the July 10, 2018, order of the Circuit Court of
Summers County denying his second petition for a writ of habeas corpus. Respondent Donnie
Ames, Superintendent, Mt. Olive Correctional Complex,1 by counsel Elizabeth Davis Grant, filed
a summary response in support of the circuit court’s order. Petitioner filed a reply.

       The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

         In July of 2008, a Summers County grand jury indicted petitioner on two counts of
possession of a controlled substance with intent to deliver, one count of intimidation of and
retaliation against a public officer, three counts of battery on a police officer, and one count of
obstructing an officer. Prior to trial, petitioner, by counsel Jason Parmer, filed a motion to suppress
the evidence seized by a search warrant on the grounds that the search warrant affidavit was “bare
bones, conclusory, and contains false information offered by Deputy James A. Chellis in
intentional or reckless disregard of the truth.”
       1
        Since the filing of the appeal in this case, the superintendent at Mt. Olive Correctional
Complex has changed and the superintendent is now Donnie Ames. The Court has made the
necessary substitution of parties pursuant to Rule 41(c) of the West Virginia Rules of Appellate
Procedure. Additionally, effective July 1, 2018, the positions formerly designated as “wardens”
are now designated “superintendents.” See W.Va. Code § 15A-5-3.
                                                  1
         Following a January 30, 2009, hearing, the circuit court denied petitioner’s motion to
suppress in a February 6, 2009, order. The court found that two confidential informants, one male
and one female, called the Summers County Sheriff’s Department on March 1, 2008, and advised
that a large shipment of illegal drugs was at petitioner’s home. The court further found that Deputy
Chellis completed an “Affidavit and Complaint for Search Warrant,” in which he referenced these
anonymous calls and stated that petitioner’s residence was known for high drug activity and that
surveillance on the residence revealed a large amount of activity there. The court noted that Deputy
Chellis stated that both confidential informants said the same thing regarding the drug activity at
petitioner’s residence and, therefore, corroborated each other. The court found that the actions
taken by Deputy Chellis and the Sheriff’s Department constituted independent verification that
established the informants’ reliability, that there was probable cause for the issuance of the search
warrant based upon Deputy Chellis’s affidavit, and that the articles seized during the authorized
search should be admitted into evidence at petitioner’s trial.

        Subsequently, the circuit court permitted Mr. Parmer to withdraw as counsel and appointed
attorney Jason Grubb to represent petitioner. During trial, petitioner waived his right to remain
silent and testified that he removed a bottle of Xanax prescribed to his girlfriend from her purse
and intended to share with a friend, but not to sell it. Following trial, a jury acquitted petitioner of
all charges except count two, which charged possession of a controlled substance with intent to
deliver.

        The State subsequently filed a recidivist information against petitioner pursuant to West
Virginia Code §§ 61-11-18 and -19 given his prior convictions for voluntary manslaughter,
possession of a controlled substance with intent to deliver, and third-degree sexual assault.
Following a recidivist trial, the circuit court sentenced petitioner to a life term of incarceration as
a habitual offender in a February 24, 2010, order. Petitioner appealed his recidivist conviction in
State v. Galloway (“Galloway I”), No. 101185 (W.Va. Mar. 11, 2011) (memorandum decision),
cert. denied, 565 U.S. 914 (2011).2 On appeal, petitioner argued that his conviction for possession
of a controlled substance with intent to deliver, which triggered the recidivist information, should
be reversed and all charges dismissed because his motion to suppress should have been granted.
This Court rejected petitioner’s argument and affirmed his recidivist conviction, finding “[no] clear
error in the circuit court’s denial of the motion to suppress.” Id. at 3.

        In 2012, petitioner initiated a habeas corpus proceeding and attorney Paul Cassell was
appointed as habeas counsel. Petitioner filed an amended petition for a writ of habeas corpus on
May 1, 2014, raising ineffective assistance of trial counsel, disproportionate sentence, and
cumulative error. At an August 14, 2015, omnibus hearing, petitioner’s habeas counsel inquired
whether the circuit court wanted to question petitioner regarding his Losh list.3 Thereafter, the
court cautioned petitioner that all issues he did not raise would be waived:

       2
         We take judicial notice of the appellate record in Galloway I and the record in the
underlying criminal case, Summers County Case No. 08-F-35.
       3
         In Losh v. McKenzie, 166 W. Va. 762, 768-70, 277 S.E.2d 606, 611-12 (1981), we
compiled a non-exclusive list of potential grounds that a circuit court should address with a habeas

                                                   2
       THE COURT: [Petitioner], you understand this is your day in court?

       PETITIONER: Yes, sir.

       THE COURT: If you want to say anything at all concerning your habeas corpus
       proceeding, then you need to say it now. If you don’t raise it now, if you don’t
       testify, we’re not going to come back later and let you testify again. If you don’t
       raise issues that could be raised at this hearing, then they’re deem waived. Do you
       understand that and, knowing that, have you raised all the issues that you wish to
       raise today?

       PETITONER: I’m good, Your Honor. Thank you.

       THE COURT: You’ve raised all the –

       PETITIONER: Yes, sir.

         Petitioner’s habeas counsel called former Deputy Chellis and the Summers County Sheriff
to testify and questioned them regarding the basis for seeking the search warrant for petitioner’s
residence. 4 Habeas counsel also called petitioner’s substitute trial counsel, Mr. Grubb, as a
witness, who noted that petitioner was acquitted of all charges except possession of a controlled
substance with intent to deliver. Mr. Grubb testified that he believed petitioner was convicted of
that charge because, against Mr. Grubb’s advice, petitioner waived his right to remain silent and
testified that he removed the Xanax bottle from his girlfriend’s purse. Petitioner’s habeas counsel
asked Mr. Grubb whether he considered filing a post-trial motion to seek reconsideration of the
denial of the motion to suppress. Mr. Grubb answered negatively, testifying that he felt that ruling
had already been made and that it was a strategic decision to attack the illegality of the search of
petitioner’s residence at trial.

         By order entered September 18, 2015, the circuit court rejected petitioner’s grounds for
relief, noted that it addressed all issues on petitioner’s Losh list, and denied the amended habeas
petition. Petitioner appealed the September 18, 2015, order in Galloway v. Ballard (“Galloway
II”), No. 15-1005, 2016 WL 5210850 (W.Va. September 19, 2016) (memorandum decision). In
Galloway II, this Court affirmed the September 18, 2015, order, finding that the circuit court
properly denied the habeas petition and adopting its findings and conclusions. Id. at *2.

        On July 3, 2018, petitioner filed a second habeas petition. In this petition, petitioner raised
the following grounds for relief: (1) ineffective assistance of habeas counsel; (2) ineffective
assistance of trial counsel; (3) ineffective assistance of counsel at the January 30, 2009,
suppression hearing; (4) ineffective assistance of counsel during petitioner’s criminal appeal when
appellate counsel failed to include the complete February 6, 2009, order denying the motion to

petitioner as to whether each ground was being either waived or raised in the proceeding.
       4
           At the time of the hearing, Deputy Chellis was no longer employed as a deputy sheriff.
                                                  3
suppress in the record; (5) prosecutorial misconduct given that the prosecuting attorney knew that
Deputy Chellis’s testimony at the suppression hearing was false; (6) prosecutorial misconduct
given that the State’s appellate attorney knew that Deputy Chellis’s testimony at the suppression
hearing was false; (7) the State’s knowing use of Deputy Chellis’s false testimony; and (8) denial
of a fair trial given the ineffectiveness of suppression hearing, trial, appellate, and habeas counsel
when no counsel discovered that the February 6, 2009, order was missing two pages.

        By order entered July 10, 2018, the circuit court declined to consider issues other than
ineffective assistance of habeas counsel, finding that the other issues were previously and finally
adjudicated and/or waived. With regard to ineffective assistance of habeas counsel, the circuit
court found:

       Contrary to . . . [p]etitioner’s allegations, Mr. Cassell’s representation of . . .
       [p]etitioner as habeas counsel was not objectively unreasonable. A review of the
       record indicates that Mr. Cassell actively represented . . . [p]etitioner during his
       omnibus hearing and the . . . filing of his [amended] [p]etition for a [w]rit of
       [h]abeas [c]orpus. In both instances, Mr. Cassell advocated on the behalf of . . .
       [p]etitioner, as a reasonable attorney would in the post-conviction stage of criminal
       representation. Even assuming arguendo that some aspect of Mr. Cassell’s
       representation was objectively unreasonable, . . . [p]etitioner fails to proffer any
       evidence, absent unsubstantiated conjecture, that the result of the proceedings
       would have been different. As a result, the allegations set forth in [p]etitioner’s first
       ground do not pass the [Strickland/]Miller criteria [for determining ineffective
       assistance of counsel].

        It is from the circuit court’s July 10, 2018, order that petitioner now appeals. In Syllabus
Points 1 and 3 of Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016), we held:

               “In reviewing challenges to the findings and conclusions of the circuit court
       in a habeas corpus action, we apply a three-prong standard of review. We review
       the final order and the ultimate disposition under an abuse of discretion standard;
       the underlying factual findings under a clearly erroneous standard; and questions
       of law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W. Va.
417, 633 S.E.2d 771 (2006).

       ....

               “‘A court having jurisdiction over habeas corpus proceedings may deny a
       petition for a writ of habeas corpus without a hearing and without appointing
       counsel for the petitioner if the petition, exhibits, affidavits or other documentary
       evidence filed therewith show to such court’s satisfaction that the petitioner is
       entitled to no relief.’ Syllabus Point 1, Perdue v. Coiner, 156 W. Va. 467, 194
S.E.2d 657 (1973).” Syl. Pt. 2, White v. Haines, 215 W. Va. 698, 601 S.E.2d 18
       (2004).

                                                  4
In Syllabus Point 4 of Losh v. McKenzie, 166 W. Va. 762, 277 S.E.2d 606 (1981), we held:

               A prior omnibus habeas corpus hearing is res judicata as to all matters
       raised and as to all matters known or which with reasonable diligence could have
       been known; however, an applicant may still petition the court on the following
       grounds: ineffective assistance of counsel at the omnibus habeas corpus; newly
       discovered evidence; or, a change in the law, favorable to the applicant, which may
       be applied retroactively.

        On appeal, petitioner argues that the findings set forth in the circuit court’s July 10, 2018,
order were insufficient under Syllabus Point 1 of State ex rel. Watson v. Hill, 200 W. Va. 201, 488
S.E.2d 476 (1997), in which we held that “West Virginia Code section 53-4A-7(c) (1994) requires
a circuit court denying or granting relief in a habeas corpus proceeding to make specific findings
of fact and conclusions of law relating to each contention advanced by the petitioner, and to state
the grounds upon which the matter was determined.” Here, the circuit court (1) found that issues
other than ineffective assistance of habeas counsel were previously and finally adjudicated and/or
waived; and (2) rejected the claim that habeas counsel provided ineffective assistance on its merits.
Therefore, upon our review of the July 10, 2018, order, we conclude that the circuit court’s findings
were sufficient under Syllabus Point 1 of Watson and reject petitioner’s argument.

       Petitioner concedes that his other issues “are intertwined” with the ineffective assistance
claim given that the other issues were allegedly “not raised by prior habeas counsel.” In Syllabus
Points 5 and 6 of State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995), we held:

              In the West Virginia courts, claims of ineffective assistance of counsel are
       to be governed by the two-pronged test established in Strickland v. Washington,
       466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984): (1) Counsel’s performance
       was deficient under an objective standard of reasonableness; and (2) there is a
       reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceedings would have been different.

               In reviewing counsel’s performance, courts must apply an objective
       standard and determine whether, in light of all the circumstances, the identified acts
       or omissions were outside the broad range of professionally competent assistance
       while at the same time refraining from engaging in hindsight or second-guessing of
       trial counsel’s strategic decisions. Thus, a reviewing court asks whether a
       reasonable lawyer would have acted, under the circumstances, as defense counsel
       acted in the case at issue.

“Failure to meet the burden of proof imposed by either part of the Strickland/Miller test is fatal to
a habeas petitioner’s claim.” State ex rel. Vernatter v. Warden, W. Va. Penitentiary, 207 W. Va.
11, 17, 528 S.E.2d 207, 213 (1999) (citing State ex rel. Daniel v. Legursky, 195 W. Va. 314, 321,
465 S.E.2d 416, 423 (1995)).


                                                  5
         Here, petitioner argues that both trial counsel were ineffective and that his motion to
suppress the evidence seized at his residence should have been granted. The August 14, 2015,
omnibus hearing transcript reflects that petitioner’s habeas counsel questioned former Deputy
Chellis and the Summers County Sheriff regarding the basis for seeking the search warrant for
petitioner’s residence and asked one of petitioner’s trial counsel, Mr. Grubb, whether he
considered filing a post-trial motion to seek reconsideration of the denial of the motion to suppress.
Mr. Grubb answered negatively, testifying that he felt that the ruling had already been made and
that it was a strategic decision to attack the illegality of the search of petitioner’s residence at trial.
While petitioner is critical of habeas counsel for failing to call his other trial counsel as an
additional witness, we note Mr. Grubb’s testimony that it was petitioner’s decision to testify
against his advice that led to petitioner’s conviction on one count of the indictment.

        We further note that petitioner’s allegation that he was not advised that he needed to either
raise or waive all issues on his Losh list is likewise belied by the record. Petitioner’s habeas counsel
inquired whether the circuit court wanted to question petitioner regarding his Losh list. Thereafter,
the court cautioned petitioner that all issues he did not raise would be waived and asked petitioner
twice whether all grounds he wanted to raise were being asserted. Petitioner answered
affirmatively both times. Accordingly, we concur with the circuit court’s finding that petitioner
waived any issue that he did not raise in his omnibus habeas corpus proceeding.

         Additionally, we note that not only did habeas counsel challenge the legality of the seizure
of evidence at petitioner’s residence, but also that petitioner’s initial trial counsel raised this issue
at the January 30, 2009, suppression hearing and appellate counsel challenged the denial of the
motion to suppress in Galloway I. “While a defendant is entitled to due process of law, he is not
entitled to appeal upon appeal, attack upon attack, and habeas corpus upon habeas corpus. There
must be some end to litigation[.]” Call v. McKenzie, 159 W. Va. 191, 194, 220 S.E.2d 665, 669
(1975); see White, 215 at 705 n.9, 601 S.E.2d at 25 n.9 (affirming denial of a prisoner’s second
habeas petition, finding that it “is difficult to muster any sound reasoning for giving [him] another
bite at the apple”). Therefore, we concur with the circuit court’s finding that petitioner may not re-
raise issues finally adjudicated in prior proceedings.

         Petitioner makes one last argument in his attempt to evade the application of the doctrine
of res judicata. Petitioner argues both that habeas counsel was ineffective in failing to discover that
the appellate record in Galloway I did not include a complete copy of the circuit court’s February
6, 2009, order denying the motion to suppress, and that petitioner’s discovery of the omission of
two pages of the order constitutes newly discovered evidence pursuant to Syllabus Point 4 of Losh.
Respondent counters that petitioner fails to show that the appellate record in Galloway I did not
include a complete copy of the February 6, 2009,order. We agree with respondent.

        “On an appeal to this Court[,] the appellant bears the burden of showing that there was
error in the proceedings below resulting in the judgment of which he complains, all presumptions
being in favor of the correctness of the proceedings and judgment in and of the trial court.” Perdue,
156 W. Va. at 467, 194 S.E.2d at 658, syl. pt. 2; Syl., in part, State ex rel. Smith v. Boles, 150 W.
Va. 1, 146 S.E.2d 585 (1965) (holding that “[t]here is a presumption of regularity of court
proceedings that remains until the contrary appears, and the burden is on the person who alleges
                                                    6
such irregularity to show it affirmatively”). Here, appellate counsel filed petitioner’s appeal in
Galloway I under the Former Rules of Appellate Procedure and designated the entire record for
this Court’s review. In a December 7, 2010, order, finding it appropriate to consider the appeal
under the Revised Rules of Appellate Procedure, we noted that the record “accompan[ied] the
petition [for appeal].” Moreover, a May 9, 2011, receipt from the Circuit Clerk of Summers County
reflects that, when this Court’s Clerk transmitted the mandate following our decision in Galloway
I, the Clerk also returned the record to the circuit clerk. Accordingly, we find that this Court had
the record from the circuit clerk during our consideration of the appeal in Galloway I.

        We find that, while appellate counsel may have submitted an incomplete copy of the
February 6, 2009, order as an attachment to the petition for appeal, the record contains a complete
copy of the order with the correct date timestamped on its first page. We further find that our
setting forth of the circuit court’s extensive findings from the February 6, 2009, order in our
decision in Galloway I reflects that this Court reviewed the complete order. Therefore, based on
our review of the record, the circuit court properly rejected this and every other claim that habeas
counsel failed to investigate the record and/or vigorously represent petitioner in the omnibus
proceeding.

        Finally, we concur with the circuit court’s finding that, even if habeas counsel’s
performance was deficient in some way, that deficiency did not determine the outcome of the prior
proceeding as there was sufficient evidence showing that petitioner was properly convicted.
Petitioner himself testified at trial that he removed a bottle of Xanax prescribed to his girlfriend
from her purse to share with a friend. While petitioner stated that he did not intend to sell the
Xanax, the jury found him guilty beyond a reasonable doubt of possession of a controlled substance
with intent to deliver. See Syl. Pt. 3, in part, State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163
(1995) (holding that “[c]redibility determinations are for a jury and not an appellate court”).
Accordingly, we conclude that the circuit court did not abuse its discretion in denying petitioner’s
second habeas petition without a hearing and without appointment of counsel.

        For the foregoing reasons, we affirm the circuit court’s July 10, 2018, order denying
petitioner’s second petition for a writ of habeas corpus.

                                                                                         Affirmed.


ISSUED: November 15, 2019

CONCURRED IN BY:

Chief Justice Elizabeth D. Walker
Justice Margaret L. Workman
Justice Tim Armstead
Justice Evan H. Jenkins
Justice John A. Hutchison

                                                 7